Citation Nr: 1030099	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-19 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral upper 
extremity neuropathy, to include as secondary to diabetes 
mellitus.

2.  Entitlement to service connection for right lower extremity 
neuropathy, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection left lower extremity 
neuropathy, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus.

5.  Entitlement to service connection tinnitus.  

6.  Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2005 by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO).

For simplicity, the Board has recharacterized the Veteran's 
service connection claims for (i) right upper extremity 
neuropathy, to include as secondary to diabetes mellitus, and 
(ii) left upper extremity neuropathy, to include as secondary to 
diabetes mellitus, as a single claim for service connection for 
bilateral upper extremity neuropathy, to include as secondary to 
diabetes mellitus.

The issues of entitlement to (i) service connection for left 
lower extremity neuropathy, to include as secondary to diabetes 
mellitus, and (ii) an increased initial rating for PTSD, 
currently evaluated at 30 percent, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Bilateral upper extremity neuropathy was not present during 
service, or within a year after separation from service, and the 
currently claimed bilateral upper extremity neuropathy was not 
caused, and/or aggravated, by any service connected disorder, to 
include diabetes mellitus.  

2.  Right lower extremity neuropathy was not present during 
service, or within a year after separation from service, and the 
currently claimed right lower extremity neuropathy was not 
caused, and/or aggravated, by any service connected disorder, to 
include diabetes mellitus.  

3.  Erectile dysfunction was not present during service, or 
within a year after separation from service, and the currently 
claimed erectile dysfunction was not caused, and/or aggravated, 
by any service connected disorder, to include diabetes mellitus.  

4.  The Veteran was exposed to acoustic trauma in-service and, 
there is a balance of evidence on the question of whether the 
Veteran experienced tinnitus symptoms since his separation from 
service.  


CONCLUSIONS OF LAW

1.  Bilateral upper extremity neuropathy was not incurred in or 
aggravated by service, or any service connected disorder, to 
include diabetes mellitus, and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Right lower extremity neuropathy was not incurred in or 
aggravated by service, or any service connected disorder, to 
include diabetes mellitus, and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Erectile dysfunction was not incurred in or aggravated by 
service, or any service connected disorder, to include diabetes 
mellitus, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

4.  Resolving all reasonable doubt in favor of the Veteran, 
tinnitus was incurred in-service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The notice 
requirement with respect to the Veteran's present service 
connection claim was accomplished in a March 2005 letter to the 
Veteran.

The Board also finds that all necessary development of evidence 
has been completed.  VA has obtained the Veteran's service and VA 
treatment records, and the Veteran has not identified any private 
treatment record, or any other records relevant to his claims, 
that VA should seek to obtain on his behalf.  Additionally, the 
Veteran has been afforded appropriate VA examinations and the 
Veteran has declined a hearing related to his present claims.  
Consequently, the Board has no notice of any additional relevant 
evidence not of record, and finds VA made all reasonable efforts 
to obtain evidence necessary to substantiate the Veteran's 
claims; therefore, and no further assistance with the development 
of evidence is required.

The Veteran presently seeks to establish service connection (i) 
bilateral upper extremity neuropathy, (ii) bilateral lower 
extremity neuropathy, and (iii) erectile dysfunction, all to 
include as secondary to diabetes mellitus.  With respect to these 
claims, the Veteran maintains his service connected diabetes 
mellitus, presumptively granted based on herbicide exposure, 
caused each of the aforementioned disorders.  The Veteran also 
seeks to establish service connection for tinnitus, based on his 
noise exposure in-service.

Service Connection Regulations

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  If a chronic disorder, such as arthritis, is 
manifest to a compensable degree within one year after separation 
from service, the disorder may be presumed to have been incurred 
in-service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service occurrence or aggravation of a disease 
or injury, or similar evidence that the claimed disease or injury 
was caused, and/or aggravated, by a service connected disorder; 
and (3) medical evidence of a nexus between the claimed in-
service, or service connected, disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service Connection Claims for Bilateral Upper Extremity 
Neuropathy, Right Lower Extremity Neuropathy and Erectile 
Dysfunction

Background

The Veteran's August 1966 enlistment examination notes no 
abnormalities associated with his (i) upper extremities, (ii) 
feet, (iii) lower extremities, or (iv) neurological system.  The 
Veteran's service treatment record reflects two treatments for 
left lower extremity numbness, in February 1968, but his service 
treatment record reflect no treatment for any upper extremity or 
right lower extremity neuropathy, nor any erectile dysfunction 
disorder.  At the time of his March 1969 separation examination, 
again, no abnormalities associated with his (i) upper 
extremities, (ii) feet, (iii) lower extremities, or (iv) 
neurological system, were noted.

A March 2004 VA treatment record documents the Veteran's first 
post-service treatment and diagnosis with diabetes mellitus.  At 
this time, the VA physician indicated that the Veteran had 
"[n]ew onset" diabetes mellitus, as secondary to herbicide 
exposure; however, there is no indication of any upper extremity 
or lower extremity neuropathy.

A VA treatment record, dated in February 2005, noted the 
Veteran's first diagnosis of neuropathy.  During this treatment, 
the VA physician documented the Veteran's well controlled glucose 
levels and his report of consuming ten alcoholic beverages a 
night.  Ultimately, the VA physician diagnosed diabetes mellitus 
that was well controlled and opined that alcohol consumption was 
most likely the cause of the present neuropathy, as opposed to 
the Veteran's diabetes mellitus.

The Veteran was provided a VA examination in August 2005 related 
to the present claims under review.  During the examination 
interview, the Veteran reported that his lower extremity 
neuropathy symptoms had an onset 12-to-18 months prior and upper 
extremity neuropathy symptoms 6-months prior.  The examiner also 
documented the Veteran's report of experiencing erectile 
dysfunction for the past 2-to-3 years.  After considering the 
Veteran's account of his disorders, the medical evidence of 
record and the results of an appropriate examination, the 
examiner confirmed the Veteran's diagnosis of bilateral upper and 
lower extremity neuropathy, as well as erectile dysfunction.  
However, in light of the recent onset, and well controlled 
nature, of the Veteran's diabetes mellitus and his "ongoing 
alcohol abuse with elevated liver enzymes," the examiner opined 
that these disorders were not likely incurred in or aggravated by 
service, or any service connected disorder, to include diabetes 
mellitus, but more likely related to alcohol consumption.  


Analysis 

In any service connection claim, competent medical evidence and 
opinions are highly probative in establishing service connection.  
In the present matter, no medical evidence of record indicates 
the Veteran's upper extremity neuropathy, right lower extremity 
neuropathy, or erectile dysfunction were incurred in or 
aggravated by service, or were caused or aggravated by any 
service connected disorder, to include diabetes mellitus.  A VA 
physician, during a February 2005 treatment, specifically 
indicated the Veteran's neuropathy was more likely related to 
alcohol consumption, as opposed to his diabetes mellitus.  What 
is more, the August 2005 VA examiner's opinion links the 
Veteran's neuropathy and erectile dysfunction, to alcohol 
consumption, based on the recent onset of diagnosed diabetes 
mellitus, the well controlled nature of the disorder, and the 
Veteran's long history of elevated alcohol consumption.  There is 
no competent evidence that indicates that the Veteran's upper 
extremity neuropathy, right lower extremity neuropathy and 
erectile dysfunction were aggravated by any service connected 
disorder, to include diabetes mellitus.  As such, the only 
medical evidence of record weighs against these service 
connection claims.  

Without question, the Board has considered the Veteran's numerous 
statements that his bilateral upper extremity neuropathy, right 
lower extremity neuropathy and erectile dysfunction disorders are 
related to his service connected diabetes mellitus.  
Nevertheless, in a case of this nature, the Veteran lacks the 
medical expertise and training to provide a credible opinion, 
relating these disorders to his military service, or any service 
connected disorder, to include diabetes mellitus.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In 
addition, any claim of experiencing upper extremity neuropathy, 
right lower extremity neuropathy or erectile dysfunction on an 
ongoing basis since service is contradicted by the complete lack 
of any medical evidence for many years after service.  Indeed, 
there is no indication that any of the aforementioned disorders 
were treatment or diagnosed for some thirty-six years, at the 
earliest, following his separation from military service (1969-
2005).  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint after 
service can be considered along with other factors in deciding a 
service connection claim).

Therefore, the Board finds that bilateral upper extremity 
neuropathy, right lower extremity neuropathy and erectile 
dysfunction were not incurred in or aggravated by service, nor 
were they caused or aggravated by any service connected disorder, 
to include diabetes mellitus.  Accordingly, as the preponderance 
of the evidence is against the Veteran's respective claims, the 
reasonable doubt doctrine is not for application, and his service 
connection claims for bilateral upper extremity neuropathy, right 
lower extremity neuropathy, and erectile dysfunction are denied.  

Service Connection Claim for Tinnitus

Background

Neither the Veteran's August 1966 enlistment examination, nor his 
March 1969 separation examination, note any abnormalities 
associated with his (i) ears, generally, or (ii) ear drums.  
Additionally, the Veteran's service treatment record reflects no 
treatment for tinnitus, an ear disorder, or any similar 
condition.  However, the Veteran's DD-214 reflects his Military 
Occupational Specialty (MOS) as that of a Rifleman, and his 
receipt of the Purple Heart and Presidential Unit Citation.  

In August 2005, the Veteran was provided a VA examination related 
to his service connection claim for tinnitus.  During the 
examination interview, the Veteran reported gunfire and artillery 
noise exposure in-service, and no high-level noise exposure 
following his separation from service, as he worked as an 
automobile salesperson and in the parts department of an 
automobile dealership.  The examination report further indicated 
that the Veteran placed the onset of his tinnitus approximately 
20-years prior (approximately 1985) or 16-years after his 
separation from service (1969-1985), which the examiner cited as 
the only basis for not relating the disorder to military service.  

The Veteran submitted an October 2005 statement to support his 
claim.  In this statement, the Veteran essentially indicated that 
experienced tinnitus symptoms since his separation from service; 
however, he thought such symptoms were normal.  He further stated 
that he only became aware that his tinnitus symptoms increased in 
severity, approximately 16-years after his separation.  
Essentially, the Veteran submitted this statement to clarify the 
account of tinnitus symptoms he provided at his August 2005 
examination.

Analysis

The analysis may be stated briefly.  The Veteran's receipt of the 
Purple Heart and Presidential Unit Citation, as well as his 
Rifleman MOS, strongly suggests he was exposed to combat noise 
in-service.  What is more, the Board finds the Veteran's account 
of experiencing tinnitus symptoms since his separation from 
service, but being unaware that these symptoms were abnormal for 
some 16-years after his separation from service, to be competent 
and credible evidence of continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App 370, 374-75 (2002) (Veteran 
competent to testify to in-service acoustic trauma, in-service 
symptoms of tinnitus, and post-service continuous symptoms of 
tinnitus "because ringing in the ears is capable of lay 
observation").  The Board acknowledges that the August 2005 VA 
examiner did not relate the Veteran's tinnitus to military 
service.  Significantly, however, the Veteran has provided a 
logical explanation for a misunderstanding of the Veteran's 
history by the examiner, and indeed, the lack of any high-level 
noise exposure after separation tends to weigh in favor of the 
Veteran's claim.  Accordingly, resolving all reasonable doubt in 
favor of the Veteran, the Board finds that the evidence 
satisfactorily reflects the presence of tinnitus since service, 
and a basis upon which to establish service connection is 
presented.  


ORDER

Service connection for bilateral upper extremity neuropathy is 
denied.

Service connection for right lower extremity neuropathy is 
denied.

Service connection for erectile dysfunction is denied.  

Service connection for tinnitus is granted.  


REMAND

The Veteran is presently seeking service connection for left 
lower extremity neuropathy, to include as secondary to diabetes 
mellitus, and was provided an August 2005 VA examination, which 
diagnosed left lower extremity neuropathy.  However, the August 
2005 VA examiner's opinion fails to address whether the Veteran's 
left lower extremity neuropathy may be related to a February 1968 
in-service treatment for left leg neuralgia.  The Court of 
Appeals for Veterans' Claims (the Court) indicated in Barr v. 
Nicholson, 21 Vet. App. 303 (2007), that once VA undertakes the 
effort to provide an examination, it must provide an adequate 
one.  Absent an opinion addressing the Veteran's February 1968 
treatment and diagnosis with left lower extremity neuralgia, the 
examination provided by the examiner is inadequate.  When medical 
evidence is not adequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another examination.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1991).

The Veteran is also seeking an increased initial rating for PTSD, 
currently evaluated at 30 percent.  VA is generally required to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) (West 2002).  With respect to this issue, as it has been 
over five years since the Veteran's most recent VA examination, 
the Board finds that a current VA examination would be of 
assistance in assessing the current nature and severity of the 
Veteran's service-connected PTSD.  The fulfillment of the 
statutory duty to assist includes the conducting of a thorough 
and contemporaneous medical examination so that the evaluation of 
a claimed disability will be a fully informed one.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, it does not appear that sufficient efforts were 
made to attempt to obtain records, which are relevant to the 
Veteran's initial increased rating claim for service connected 
PTSD.  Looking to the August 2005 VA examination report, the 
Board notes that the examiner specifically referenced the 
Veteran's "long [history] of symptoms...[and that he had] been 
followed at the Orlando VetCenter for the past 12 years."  
However, these VetCenter records have not been associated with 
the Veteran's claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran's 
psychiatric treatment records, dated since 
1993 (12-years prior to his 2005 VA 
examination) to the present, from the 
VetCenter, in Orlando, Florida.  Efforts to 
obtain the records should end only if VA 
concludes that the records sought do not 
exist, that further efforts to obtain those 
records would be futile, or where they are 
advised that the requested records do not 
exist or the custodian does not have them.  
Any negative response should be in 
writing, and associated with the claims 
folder.

2.  After undertaking the aforementioned 
development and any obtained records, 
and/or negative responses, are 
associated with the claims folder, the 
AMC/RO should schedule the Veteran for a VA 
psychiatric examination.  The claims folder 
should be made available to, and reviewed by, 
the examiner with such review noted in the 
examination report. 

The examiner should describe the nature, 
extent and severity of the Veteran's PTSD and 
estimate his Global Assessment of Functioning 
(GAF) score.  The examiner should also state 
the degree to which the Veteran's PTSD, and 
his other service connected disorders, affect 
his ability to secure or follow substantially 
gainful employment. 

In providing the requested information, the 
examiner should consider and address the 
findings of the Veteran's August 2005 VA PTSD 
examination, and any VetCenter treatment 
records dated in and after August 2005.
All necessary studies, and/or examinations, 
should be conducted and the findings reported 
in the examination report.  All findings and 
conclusions should be supported by clear 
medical reasoning and logic.

3.  The claims folder should be returned to 
the VA examiner who examined the Veteran in 
August 2005 and provided the medical opinion 
concerning left lower extremity neuropathy.  
The examiner should specifically comment as 
to the likelihood that any current left lower 
extremity neuropathy is related to the 
Veteran's military service, to include an 
apparent February 1968 in-service diagnosis 
of left lower extremity neuralgia.  The 
rationale for this opinion should be clearly 
stated.  If the person who examined the 
Veteran in August 2005 is not available, 
another appropriate VA examination should be 
conducted, and that examiner should provide 
the requested opinion.

4.  The RO/AMC should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefits sought on 
appeal may now be granted.  If any of the 
benefits sought on appeal remain denied, the 
Veteran, and his representative, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


